DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 of this US application are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “storing, by the server computing device, first metadata associated with at least one of the relationship between the first data object, the first data object, and the second data object in the first database, the first metadata corresponding to metadata associated with the at least one of the relationship between the first data object, the first data object, and the second data object during the first period;” in lines 14-18. According to Fig. 29, step 3112 in the current specification, the claim should amend to “storing, by the server computing device, first metadata associated with at least one of the relationship between the first data object and the second data object, the first data object, and the second data object in the first database, wherein the first metadata corresponding to metadata associated with the at least one of the relationship between the first data object and the second data object, the first data object, and the second data object during the first period;”.
Claim 5 recites “wherein the first metadata indicates at least one semantic significance the at least one of the relationship between the first data object, the first data object, and the second data object during the first period.” According to Fig. 29, step 3112 in the current specification, the claim should amend to “wherein the first metadata indicates at least one semantic significance the at least one of the relationship between the first data object and the second data object, the first data object, and the second data object during the first period.”
Claim 6 recites “wherein the first metadata indicates at least one business rule the at least one of the relationship between the first data object, the first data object, and the second data object during the first period.” According to Fig. 29, step 3112 in the current specification, the claim should amend to “wherein the first metadata indicates at least one business rule the at least one of the relationship between the first data object and the second data object, the first data object, and the second data object during the first period.”
Claim 8 recites the same limitation and is rejected under the same rationale as claim 1.
Claim 12 recites the same limitation and is rejected under the same rationale as claim 5.
Claim 13 recites the same limitation and is rejected under the same rationale as claim 6.
Claim 15 recites the same limitation and is rejected under the same rationale as claim 1.
Claim 18 recites the same limitation and is rejected under the same rationale as claim 5.
Claim 19 recites the same limitation and is rejected under the same rationale as claim 6.
Dependence claims 2-7, 9-14 and 16-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph based on dependency to independence claims 1, 8 and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-8, 12, 14-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brdiczka et al. (U.S. Publication Number 2014/0165195, hereafter referred to as “Brdiczka”) in view of Bohrer et al. (U.S. Publication Number 2014/0101134 , hereafter referred to as “Bohrer”) and further in view of Papakipos et al. (U.S. Patent Number 2018/0316900, hereafter referred to as “Papakipos”).  
Regarding claim 1, Brdiczka teaches A computer-implemented method for enterprise information management, comprising:
receiving, by a server computing device, first input information, from a first user using a client computing device, that corresponds to a first feature of an organization ([0033] and Fig. 2: During operation, system 102 collects data from sources such as online communities (e.g., Facebook) and an organization's network (operation 202). The collected data includes organizational data, content, and metadata from all activities, including social network communications. Note that the data may include user communication and object access data. Examiner interprets that collecting data from sources such as online communities such as about user’s Facebook accounts as claimed receiving first input information from a first user that corresponds to a first feature of an organization.);
generating, by the server computing device and using the first input information, a first data object that represents the first feature of the organization ([0033] and Fig. 2: System 102 extracts semantic entities from the data, including person names, companies, specific actions, topics, and keywords (operation 204). Examiner interprets that extracting semantic entities from the data, including person names, companies as claimed generating a first data object that represents the first feature of the organization);
generating, by the server computing device, a second data object based on second input information ([0033] and Fig. 2: System 102 extracts semantic entities from the data, including person names, companies, specific actions, topics, and keywords (operation 204). Examiner interprets that extracting semantic entities from the data, including person names, companies as claimed generating a second data object based on second input information);
hierarchically associating, by the server computing device, the second data object with the first data object using the first input information and the second input information ([0035] and Fig. 2:  System 102 generates an activity graph and/or topic graphs using the extracted semantic information (operation 206). In particular, system 102 can generate the graphs using extracted user, object, user-to-user communications, and/or user-to-object access data. In some embodiments, system 102 generates a communication graph reflecting communications between personnel related to the organization.);
Brdiczka does not explicitly teach storing, by the server computing device, a relationship between the first data object and the second data object in a first database during a first period; storing, by the server computing device, first metadata associated with at least one of the relationship between the first data object, the first data object, and the second data object in the first database, the first metadata corresponding to metadata associated with the at least one of the relationship between the first data object, the first data object, and the second data object during the first period; in response to a request from a second user during a second period to retrieve, for the first period, a version of at least one of the first data object and the second data object, generating version information using at least the first metadata; and based on permissions associated with the second user, displaying, on the client device, the version information.
Bohrer teaches storing, by the server computing device, a relationship between the first data object and the second data object in a first database during a first period ([0044] and Fig.1: discussing about user U1 may thereafter perform an action with respect to one or more additional users U2 through Un namely, sharing information about the first content source S1. Examiner interprets that user U1 may share information with respect to one or more additional users U2 through Un as claimed a relationship between the first data object and the second data object.);
storing, by the server computing device, first metadata associated with at least one of the relationship between the first data object, the first data object, and the second data object in the first database, the first metadata corresponding to metadata associated with the at least one of the relationship between the first data object, the first data object, and the second data object during the first period ([0063]: Such metrics may include, for example, views of a particular content by a specified number of users over a period of time; repeat use of content by one or more users; unique view of content by one or more users; content referrals (e.g. via blogging or e-mail) by one or more users, and the amount of interaction of others with those referrals. Examiner interprets that metrics may include views of a particular content by a specified number of users over a period of time as claimed first metadata.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method generating topic-specific graph of Brdiczka with the teaching about iterative analysis of information content of Bohrer because additional users, content sources and related topics may thus be interrelated in dynamic, growing relationships based on users, user actions, content sources and content topics (Bohrer, [0044]).
Papakipos teaches in response to a request from a second user during a second period to retrieve, for the first period, a version of at least one of the first data object and the second data object, generating version information using at least the first metadata ([0057] and Fig. 5: At STEP 520, particular embodiments may identify a specific first user who may be of particular interest to the second user based on behavior of the second user. [0061]: For example, the first user may be identified when the second user both stares at the first user for a threshold period of time and speaks a predefined word, or when the second user both stands next to the first user for a threshold period of time and blinks for a threshold times.); and
based on permissions associated with the second user, displaying, on the client device, the version information ([0062] and Fig. 5: Once a specific first user who is of particular interest to the second user has been identified automatically, at STEP 530, particular embodiments may retrieve information about the specific first user from social-networking system 160. [0063]: At STEP 540, particular embodiments may provide the second user with the information about the specific first user, who is of particular interest to the second user.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method generating topic-specific graph of Brdiczka and Bohrer with the teaching about identifying individual people around a user of Papakipos because it would help the second user in socializing with the specific first user (Papakipos, [0064]).

Regarding claim 5, Brdiczka in view of Bohrer and Papakipos teaches wherein the first metadata indicates at least one semantic significance the at least one of the relationship between the first data object, the first data object, and the second data object during the first period (Bohrer, [0063]: After data is collected and stored, the present invention analyzes the information to generate influence measures associated with users content sources, content topics and any referral sources based on a variety of metrics derived from the recorded events and topic categorization. Such metrics may include, for example, views of a particular content by a specified number of users over a period of time; repeat use of content by one or more users; unique view of content by one or more users; content referrals (e.g. via blogging or e-mail) by one or more users, and the amount of interaction of others with those referrals. Examiner interprets that metrics may include views of a particular content topic by a specified number of users over a period of time as claimed first metadata.).

Regarding claim 7, Brdiczka in view of Bohrer and Papakipos teaches wherein the first metadata indicates a data structure corresponding to the first data object and the second data object during the first period (Bohrer, [0060]: For example, topics and their relationships may be maintained in a tree structure according to a predetermined criteria based on the relatedness of the topics to each other. Alternatively, topics may be maintained according to unique keys.).
Claim 8 is rejected under the same rationale as claim 1. Brdiczka also teaches A system for enterprise information management, comprising: a memory; and a processor, wherein the memory includes instructions executable by the processor ([0063] and Fig. 6: discussing about a computer and communication system 600 includes a processor 602, a memory 604).
Claim 12 is rejected under the same rationale as claim 5.
Claim 14 is rejected under the same rationale as claim 7.
Claim 15 is rejected under the same rationale as claim 1. Brdiczka also teaches A non-transitory computer-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations ([0063] and Fig. 6: discussing about a computer and communication system 600 includes a processor 602, a memory 604).
Claim 18 is rejected under the same rationale as claim 5.
Claim 20 is rejected under the same rationale as claim 7.

Claims 2-3, 6, 9-10, 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brdiczka in view of Bohrer in view of Papakipos, and further in view of Agarwal et al. (U.S. Patent Number 2004/0010514, hereafter referred to as “Agarwal”).  
Regarding claim 2, Brdiczka in view of Bohrer and Papakipos teaches the method of claim 1 as discussed above. Brdiczka in view of Bohrer and Papakipos does not explicitly teach wherein the first data object represents at least one physical attribute of the first feature of the organization.
Agarwal teaches wherein the first data object represents at least one physical attribute of the first feature of the organization ([0054]: Examples of attributes stored in a user organization identity profile include: owner, name, description, business category, address, country, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method generating topic-specific graph of Brdiczka, Bohrer and Papakipos with the teaching about attributes stored in a user organization of Agarwal because it would be convenient for users or customers to know the address or location of organization or company.

Regarding claim 3, Brdiczka in view of Bohrer and Papakipos teaches the method of claim 1 as discussed above. Brdiczka in view of Bohrer and Papakipos does not explicitly teach wherein the first data object represents owner information associated with the first feature of the organization.
Agarwal teaches wherein the first data object represents owner information associated with the first feature of the organization ([0054]: Examples of attributes stored in a user organization identity profile include: owner, name, description, business category, address, country, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method generating topic-specific graph of Brdiczka, Bohrer and Papakipos with the teaching about attributes stored in a user organization of Agarwal because it would be convenient for users or customers to know the ownership of organization or company.

Regarding claim 6, Brdiczka in view of Bohrer and Papakipos teaches the method of claim 1 as discussed above. Brdiczka in view of Bohrer and Papakipos does not explicitly teach wherein the first metadata indicates at least one business rule the at least one of the relationship between the first data object, the first data object, and the second data object during the first period.
Agarwal teaches wherein the first metadata indicates at least one business rule the at least one of the relationship between the first data object, the first data object, and the second data object during the first period ([0054]: Examples of attributes stored in a group identity profile include: owner, name, description, static members, dynamic member rule, subscription policies, etc. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method generating topic-specific graph of Brdiczka, Bohrer and Papakipos with the teaching about attributes stored in a user organization of Agarwal because it would be convenient for organization or company to have dynamic member rule or subscription policies to control membership.
Claim 9 is rejected under the same rationale as claim 2.
Claim 10 is rejected under the same rationale as claim 3.
Claim 13 is rejected under the same rationale as claim 6.
Claim 16 is rejected under the same rationale as claim 3.
Claim 19 is rejected under the same rationale as claim 6.

Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brdiczka in view of Bohrer in view of Papakipos, and further in view of Roques (U.S. Patent Number 2015/0301698, hereafter referred to as “Roques”).  
Regarding claim 4, Brdiczka in view of Bohrer and Papakipos teaches the method of claim 1 as discussed above. Brdiczka in view of Bohrer and Papakipos does not explicitly teach wherein the first feature of the organization includes an asset of the organization.
Roques teaches wherein the first feature of the organization includes an asset of the organization ([0039]: discussing about responsive to selection of the first option, causing further interaction with the user to allow the user to submit data relating to assets of an organization's IT estate, the data relating to each asset including values ascribed to parameters common among the assets, the parameters relating to respective features of the assets).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method generating topic-specific graph of Brdiczka, Bohrer and Papakipos with the teaching about assets of an organization's IT estate of Roques because it would improve the business fit of software assets, reduce the level of customization, reduce application count, improve maintainability or reduce the risk of unplanned downtime (Roques, [0284]).
Claim 11 is rejected under the same rationale as claim 4.
Claim 17 is rejected under the same rationale as claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bufi et al. (US 20140067453 A1) teaches shared hardware asset profile 130 is user specific data that specifies various attributes of the user in relation to shared hardware assets available for use within an organization and the usage thereof.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162      

July 29, 2022